ATTORNEY GENERAL OF TEXAS
                                            GREG         ABBOTT




                                               February 26, 2009



The Honorable Frank J. Corte, Jr.                        Opinion No. GA-0695
Chair, Committee on Defense and
  Veterans' Affairs                                      Re: Constitutionality of proposed legislation that
Texas House of Representatives                           would provide for the suspension or revocation of
Post Office Box 2910                                     the business license ofemployers ofundocumented
Austin, Texas 78768-2910                                 aliens (RQ-0732-GA)

Dear Representative Corte:

       The United States Congress has established a "comprehensive scheme prohibiting the
employment ofillegal aliens in the United States." Hoffman Plastic Compounds, Inc. v. Nat 'I Labor
Relations Bd., 535 U.S. 137, 147 (2002). Section 1324a(h)(2) of the Immigration Reform and
Control Act of 1986 (the "IRCA") provides:

                 The provisions of this section preempt any State or local law
                 imposing civil or criminal sanctions (other than through licensing and
                 similar laws) upon those who employ, or recruit or refer for a fee for
                 employment, unauthorized aliens.

8 U.S.C.A. § 1324a(h)(2) (West 2005). The IRCA makes it unlawful for a person or other entity "to
hire, or to recruit or refer for a fee, for employment in the United States an alien knowing the alien
is an unauthorized alien." Id § 1324a(1)(A). The IRCA also creates a uniform, nationwide system,
known as the "1-9 Form Process," for verifying a person's work authorization status. See 8 C.F.R.
§ 274a.2(b) (2008). Under this process, an employer must complete an 1-9 Form and inspect
documents that establish both an applicant's identity and eligibility to work in the United States. Id.
The IRCA specifically preempts any state or local law imposing civil or criminal sanctions upon
employers ofunauthorized aliens, except for sanctions that may be imposed by licensing and similar
laws. See 8 U.S.C.A. § 1324a(h)(2) (West 2005).

        You pose the following question: "If Texas legislation (1) provided for the suspension or
revocation of the business licensure of employers of unauthorized aliens; (2) relied solely upon a
federal determination of immigration status; and (3) did not impose civil or criminal sanctions,
would the law be permissible under the U.S. Constitution?"t



        IRequest Letter C!lt 2 (available at http://www.texasattomeygeneral.gov).
The Honorable Frank J. Corte, Jr. - Page 2                    (GA-0695)




        Before we consider the substantive issues you raise, we note that at least two briefs submitted
to us contend that the instant request is not one that may properly be answered by the attorney
general because it is "a speculative proposal without concrete language."2 Statutory law requires the
attorney general to "issue a written opinion on a question affecting the public interest or concerning
the official duties of the requesting person." TEx. GOV'T CODE ANN. § 402.042(a) (Vernon 2005).
The question you present here is clearly a matter "affecting the public interest." And because you
are a member of the Legislature seeking guidance about potential legislation, this question
indisputably relates to your official duties.

         Other state legislatures and local governments have enacted legislation similar to that about
which you inquire. 3 In your request, you explain that an Arizona state law (the Legal Arizona
Workers Act) "prohibits an employer from intentionally or knowingly employing an unauthorized
alien." Request Letter at 1; 23 ARIz. REv. STAT. ANN. § 23-212(A) (2008). That statute (the
"LAWA") requires the Arizona attorney general to "prescribe a complaint form for a person to allege
a violation of subsection A." 23 ARIz. REv. STAT. ANN. § 23-212(B) (2008). On receipt of such a
complaint, either the attorney general or a county attorney is required to conduct an investigation into
the facts alleged in the complaint. See ide In the course of that investigation, the attorney general
or the county attorney must "verify the work authorization ofthe alleged unauthorized alien" on the
basis ofthe 1-9 Form Process heretofore described. Id. Ifthe investigation reveals that the complaint
is not "false and frivolous," the attorney general or county attorney is required to notify the United
States immigration and customs enforcement bureau as well as a local law enforcement entity. Id.
An action for a violation of subsection A must be brought "against the employer by the county
attorney in the county where the unauthorized alien employee is or was employed." Id. § 23-212(D).
The statute prescribes the punishment for first and second-time violations of subsection A.
Id. § 23.212(F)(1). For a second violation, "the court shall order the appropriate agencies to
permanently revoke all licenses that are held by the employer specific to the business location where
the unauthorized alien performed work." Id § 23-212(F)(2). The LAWA makes clear that the
determination of whether a person is an unauthorized alien must be based solely on "the federal
government's determination" under the 1-9 Form Process. Id. § 23-212(H).

         In Arizona Contractors Association, Inc. V. Candelaria, the court held that the LAWA was
not preempted by federal law because it was a licensing measure that fell within the savings clause
ofthe IRCA's preemption provisions; that it was not impliedly preempted by the IRCA; and did not,
on its face, violate an employer's right to procedural due process. Ariz. Contractors Ass 'n, Inc. V.
Candelaria, 534 F. Supp. 2d 1036 (D. Ariz. 2008). The court declared that "if the [LAWA]


          2See Brief from Luis Figueroa and Lisa Graybill, on behalf of the Mexican American Legal Defense and
Educational Fund and the American Civil Liberties Union Foundation of Texas at 1 (Sept. 30,2008) (on file with the
Opinion Committee); see also Brieffrom Susan Denmon Gusky, Vinson and Elkins, on behalfofthe Texas Association
ofBusiness (Oct. 3,2008) (stating that the request "asks you to speculate regarding the constitutionality ofhypothetical
legislation, the provisions of which are described only in vague and very general terms") (on file with the Opinion
Committee).

         3See infra note 4.
The Honorable Frank J. Corte, Jr. - Page 3                    (GA-0695)



constitutes a licensing or similar law, it is expressly authorized by IRCA's savings clause." Id at
1045-46. Under the terms of the LAWA, "license" is defined to mean "any state or local
'authorization that is required by state or local law and that is issued ... for the purposes ofoperating
a business in this state. ,,, Id. at 1046 (quoting section 23-211(7)(a) ofthe LAWA). License includes
"articles of incorporation, a certificate of partnership, a foreign corporation registration, and a
transaction privilege (sales) tax license, but not a professional license." Id. (quoting section 23-
211(7)(b)-(c) of the LAWA). The court concluded that the LAWA is "a 'licensing law' because it
sets out criteria and a process to suspend or revoke a permission to do business in the state. It
therefore falls within the plain meaning oflRCA's savings clause."). Id.

         The district court's ruling in Candelaria was upheld by the Court of Appeals for the Ninth
Circuit. That decision, Chicanos Por La Causa, Inc. v. Napolitano, 544 F.3d 976 (9th Cir. 2008),
is currently the only federal appellate decision to consider the constitutionality of a state statute that
proscribes the employment of unauthorized aliens. The courts of appeal forthe T,hird and Eighth
Circuits are curre'ntly reviewing municipal regulations regarding the same issue. 4 Because the law
in this area is developing, and because we have not reviewed the details ofany proposed legislation,
we cannot provide certainty about the constitutionality of any proposed Texas statute. Moreover,
Texas, unlike Arizona has no statewide licensing statute. On the basis of the Candelaria decision,
however, and the Ninth Circuit Court's approval of that decision, it appears that, were the Texas
Legislature to adopt a statewide licensing statute that closely tracks the Arizona statute, and were the
Court of Appeals for the Fifth Circuit to follow the reasoning of its sister appellate court, such a
statute would be upheld on the grounds that, as a licensing statute, it is within the exception to the
IRCA and as such, is not preempted thereby. We note, however, that the Fifth Circuit Court is not
bound by the decision of the Ninth Circuit Court.




          4These cases have thus far reached only the level ofthe federal district court. Lozano v. City olHazleton, 496
F. Supp. 2d 477 (M.D. Pa. 2007) (Notice of Appeal filed Aug. 23, 2007), held that a municipal ordinance prohibiting
the employment of unauthorized aliens was preempted by the IRCA. Id at 536-37. On the other hand, a district court
in Missouri held that a local ordinance prohibiting the employment of unauthorized aliens was a "licensing law," and
as such, fell within the exception to the IRCA. Gray v. City 01Valley Park, No. 4:07CV00881 ERW, 2008 WL 294294,
at *12 (E.D. Mo. Jan. 31,2008).
The Honorable Frank J. Corte, Jr. - Page 4         (GA-0695)



                                      SUMMARY

                      If the Texas Legislature were to enact a statewide licensing
              statute that closely tracks the Legal Arizona Workers Act, and the
              Fifth Circuit Court of Appeals were to adopt the reasoning of the
              Ninth Circuit Court ofAppeals, such a statute would be upheld on the
              grounds that, as a licensing statute, it is within the exception to the
              Federal Immigration Reform and Control Act of 1986.




                                             GREG          BaTT
                                             Attorney General of Texas


ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee